pew

Peek mh fumch mh meh
Ae Ket

%

—
or

16
17
18
19
20
21

23
24
25
26

Rene L. Valladares

Federal Public Defender

Nevada State Bar No. 11479
Heidi A. Ojeda

Assistant Federal Public Defender
Nevada State Bar No. 12223

411 E. Bonneville, Ste. 250

Las Vegas, Nevada 89101

(702) 388-6577
Heidi_Ojeda@fd.org

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
United States of America, Case No. 2:12-cr-081-LDG-CWH
Plaintiff, Motion for Appointment of Counsel
Vv.
Manuel Razo,

Defendant.

 

 

 

 

Manuel Razo moves for the appointment of counsel to assist him with a supervised-
release matter before this Court. 18 U.S.C. § 3006A(a)(1)(E) and LCR 44-1. Mr. Razo
completed the attached financial affidavit, which he seeks leave to file under seal because it
contains his financial information. As the affidavit shows, Mr. Razo cannot afford to hire an
attorney at this time. He therefore requests that this Court appoint the Office of the Federal
Public Defender and Assistant Federal Public Defender Heidi A. Ojeda to represent him in

filing a motion for early termination of supervised release.

 
Us

hr

\O oS ~ aN

10
11
12
13
14

poi
ay

pao
oN

 

 

DATED: March 3, 2020.

It is so ordered.

Dated: March 6, 2020.

Respectfully submitted,
Rene L. Valladares
Federal Public Defender

By: _/s/ Heidi A. Ojeda

Heidi A. Ojeda
Assistant Federal Public Defender

Ls Le
e thea Litt
Lloyd D. George’
Senior United States District Judge

 
